Citation Nr: 0822240	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neck injury with 
left arm involvement.

2.  Entitlement to service connection for low back injury.  


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran engaged in active military service from December 
1966 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a neck injury with left 
arm involvement, and a low back injury.  
 

FINDING OF FACT

The veteran's neck injury with left arm involvement and low 
back injury are caused by degenerative changes, not a motor 
vehicle accident in service.  


CONCLUSION OF LAW

1.  Service connection for neck injury with left arm 
involvement is not established.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).  

2.  Service connection for low back injury is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the service connection claim for neck injury with 
left arm involvement and low back injury by letter dated in 
November 2005.  The RO provided the appellant with the notice 
of the criteria for assigning disability ratings and 
effective dates in March 2006, which is before the April 2006 
rating decision.  The claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  Moreover, the claim 
was subsequently readjudicated in a July 2006 Statement of 
the Case and a May 2007 Supplemental Statement of the Case, 
following the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the nature 
and etiology of the veteran's neck injury with left arm 
involvement and low back injury.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  The veteran 
had the opportunity to appear at a hearing, but declined.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The veteran contends that his neck injury with left arm 
involvement and low back injury are related to service as 
these conditions resulted from an in-service motor vehicle 
accident.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statuory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.   38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record shows an in-service injury and a present neck 
injury with left arm involvement and low back injury.  
Service personnel records reflect that the claimant was 
involved in a motor vehicle accident in October 1968.  A 
progress note from that period indicates that the claimant 
complained of back pain, but an examination was essentially 
negative other than a diagnosis for muscle strain.  

In June 2005 the claimant sought treatment for neck and back 
pain with a private physician.  The claimant exhibited a mild 
restriction of range of motion in all planes of his cervical 
spine and discomfort at the end range.  However, his 
strength, reflexes, sensation, and pulses in both upper and 
lower extremities were normal.  After radiology reports, the 
examining doctor diagnosed the claimant with neck and back 
pain with cervical radiculopathy and L5-S1 spondylolysis and 
spondylolisthesis.

In April 2006 the veteran underwent a VA examination, and 
continued his complaints of back pain.  After a physical 
examination the VA examiner diagnosed the claimant with 
cervical and lumbar strain, degenerative changes, and 
spondylolysis and spondylolisthesis.  The examiner concluded 
that the 1968 motor vehicle accident possibly caused a soft 
tissue injury, but noted that the claimant received no neck 
or back treatment at that time.  The examiner ultimately 
attributed the claimant's back condition to degenerative 
changes.  In pertinent part he opined that it was less likely 
than not that the manifested cervical, lumbar, and arm 
conditions were caused by the in-service motor vehicle 
accident.     

Although the veteran has argued that his neck injury with 
left arm involvement and low back injury is related to 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relationship between the 
veteran's neck injury with left arm involvement and low back 
injury and service.  Competent medical experts make this 
opinion and the Board is not free to substitute its own 
judgment for those of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for neck 
injury with left arm involvement and low back injury is 
denied.  38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for neck injury with left 
arm involvement is denied.  

Entitlement to service connection for a low back injury is 
denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


